 BOULEVARD STORAGE & MOVING CO., INC., ETC.539arrangements of the employers involved, and in which it is not possibleto determine whether the picketing is violative of Section 8 (b) (4) (B)'or 8(b) (7).Boulevard Storage & Moving Co., Inc.,Irving Kirsch Corporation,United Fire Proof Warehouse Co., Walsh Packing&StorageCo.andChauffeurs,Teamsters&Helpers "General" UnionLocal 200, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 30-CA-471(formerly 13-CA-6308).May 11, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Frederick U. Reel issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had not engaged in certain unfair labor practices as alleged in thecomplaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision. There-after, the General Counsel and the Union filed exceptions to the TrialExaminer's Decision and supporting briefs.Respondent United FireProof Warehouse Co. filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial errors was committed. Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, the Respondent's answeringbrief, and the entire record in this case, and hereby adopts the TrialExaminer's findings and conclusions only to the extent consistent withthis Decision and Order.Contrary to the Trial Examiner, we find that the Respondents vio-lated Section 8 (a) (5) and (1) of the Act by failing to produce certainfinancial data requested by the Union during collective-bargainingnegotiations and by unilaterally reducing wages.The Respondents, individually referred to as Boulevard, Kirsch,United, and Walsh, are engaged in local and over-the-road hauling ofhousehold furniture.Since 1955, the Union has been in contractualrelations with the Respondents covering all employees, including localand over-the-road drivers; since 1961, Respondents have bargained asa multiemployer group with the Union covering such employees. In'At the hearing,the Trial Examiner granted the General Counsel'smotion to severthis case fromCase No. 30-CB-15152 NLRB No. 51. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary and February 1964, during collective-bargaining meetings tonegotiate a contract to succeed the one which was due to expire Febru-ary 29, 1964, the Union proposed a wage increase for all employees andthe Respondents counterproposed a 19-cent per hour reduction inwages.Respondents claimed that the local moving phase of theiroperations was not making any profit and that it was unable to staycompetitive with the many nonunion moving companies in the area.Respondents' spokesman advised the Union of the unprofitable localmoving situation by comparing the hourly charge to customers ($4.50per hour) with the labor cost ($2.64 hourly wage rate plus $.58 fringebenefits) which amounted to 71 percent of the charge to customers, andthe general overhead cost of 29.6 percent in the industry. The Union'schief negotiator, Henry Kucera, asked to see the Respondents' financialrecords pertaining to their overall operations, including the over-the-road hauling, but was willing to accept the records of any one of theRespondents for the purpose of determining "financial plight."Respondents rejected this request on the ground that the overall infor-mation was immaterial in the circumstances.Additional meetings were held between March 10 and May 25, 1964.On March 10, the Respondents offered to reduce their proposed wagecut from 19 cents to 15 cents an hour. This proposal was unacceptableto the Union and the Respondents advised the Union that the 15-centcut would nevertheless be put in effect on March 15. The Union threat-ened strike action and the meeting ended.Wages of all employees ofthe Respondents, including those engaged in over-the-road hauling.were cut 15 cents per hour effective the following week.The parties next met on April 7. The Union again requested exami-nation of the Respondent's books relating to sales, costs, and earnings,and repeated the request in a letter to the Respondents on the followingday.The Respondents replied by letter, repeating their cost figures asto local moving, complaining about the extent of nonunion competi-tion, and maintaining that these matters did not require an audit, ofbooks for verification.At a meeting held on April 23, the Respondentsfinally agreed they would supply overall financial data of the four com-panies upon devising some means for preserving the confidentiality ofthe records.However, the employees went on strike on May 14, and norecords were ever furnished.The strike had been authorized by theemployees of all four companies at a meeting held on May 3, after theemployees, concerned about the wage cut, had been informed by theUnion's bargaining committee of its failure to obtain access to thefinancial records of the Respondents.A final meeting was held on May 25, when the Respondents offered toreinstate the wage rates of the expired contract, but the Union con-tinued to request a wage increase.A few days later, the Union reached BOULEVARD STORAGE & MOVING CO., INC., ETC.541a separate settlement agreement with Kirsch, providing for the retro-active restoration of the 15-cent wage cut and a 20-cent wage increasespread over the next 3 years.Thereafter, the group bargainingarrangement among the three remaining Respondents was formallydissolved.Boulevard and Walsh then entered into agreements withthe Union on the same terms accepted by Kirsch.United alone hasnot reached an agreement with the Union and its employees were stillon strike at the time of the hearing.1.The failure to produce data:We agree with the Trial Examinerthat the Act requires an employer engaged in collective bargaining toproduce substantiating data, at the request of a union, where theemployer pleads financial inability to pay a proposed wage increase 2or takes a position that it is compelled to cut wages,3 and that anemployer's claim that it could not grant an increase and remain com-petitive so as to avoid losses is equivalent to a plea of inability to pay .4However, we do not agree with his conclusion to the effect that theseRespondents made no such plea of inability to grant a wage increaseas entitled the Union to examine more than the records relating to localmoving costs, which records, the Trial Examiner found, "the Com-panies substantially disclosed."With respect to the nature of Respondents' position taken duringnegotiations, the record shows that, at the first meeting on January 22,Respondents' reply to the Union's proposed wage increase for allemployees was that it could not be granted, according to the testimonyof Thomas Neubauer of the Respondents' negotiating committee,because of the "very severe competitive and economic problems we wereconfronted with" concerning local hauling.At this meeting and atseveral subsequent ones, the Respondents rejected the Union's wagedemands and countered with a proposed wage cut on the ground thatunless an overall cut was made, they could not become competitive intheir local moving as to which they were assertedly losing money.Manifestly, this was a plea of inability to take any action with respectto wages except to reduce them, albeit grounded upon the asserted ne-cessity for economic relief in one phase of Respondents' operation, suchas called for the furnishing of substantiating data by one bargainingin good faith.Respondent's offer to certain local moving data scarcely suffices tosatisfy this obligation.To adopt a contrary view would be to sanctionRespondents' efforts to isolate their local moving from their total opera-tions and to regard their dispute with the Union, which related to the2N L R.B. v. Truitt Mfg.Co., 351 U.S. 149.S The Celotem Corporation,146 NLRB 48.4Peerless Distributing Company,144NLRB 1510,1514;CincinnatiCordage and PaperCompany.141 NLRB 72, 77. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage ratesof all employees, as confined to the local moving phase oftheir business.But this would be wholly unrealistic as local movingdata alone would not permit of an intelligent evaluation of Respond-ents' declared necessity for an overall wage cut.For as already indi-cated, the Union was the bargaining representative of all employeesof Respondents and not of the local drivers only, and it was engagedin bargaining for all the employees it represented.The wage increaserequested by the Union was for all the employees and the wage cutwhich Respondents proposed and later instituted also affected' all- theemployees.Clearly, local moving data alone would -have shed littlelight on Respondents' financial status in regard to the bargaining pro-posals affecting the overall complement.5Upon the entire record, we find that Respondents, by refusing tofurnish the Union with the overall financial data requested, failed tobargain in good faith in violation of Section 8(a) (5) and (1) of theAct.2.The wage cut:Having found that the Respondents' failure to pro-duce records during bargaining negotiations was an unfair labor prac-tice, we also find, in the circumstances, that a bona fide impasse did notexist as of March 10, when the wage cut was announced. Althoughthere were differences in the respective wage demands of the parties, itmustbe held that the Respondent's refusal to submit all relevant datacontributed sib ificantly to any deadlock in negotiations which mayhave existed at that time.This conduct on the part of Respondentsprecluded any harmonious resolution of the wage dispute that mighthave taken place had meaningful bargaining been fostered by the fur-nishing of such data. It may well be that such data would have per-suaded the Union to modify its wage demands to a point which wouldhave appearedmorereasonable to Respondents or the Union mighthave been able to convince the Respondents that its proposed wage hikecould be absorbed.Consequently, there was no good-faith impassebetween the parties to warrant Respondents' unilateral actionsWefind that the Respondents also violated Section 8 (a) (5) and (1) of theAct by instituting the wage cut.3.The strike:The complaint alleges that the strike, which began onMay 14, 1964, was caused and prolonged by Respondents' unfair laborpractices.We find that this allegation has been sustained, as the rec-ord shows that the strikewas causedor prolonged in part by the5With respect to the local moving data which was provided, the general industry over-bead cost figure of 29 6 percent was not, of course,the precise overhead costs of theseRespondents8 Bethlehem Steel Company(Shipbuilding Division),147 NLRB 977.The Trial Exam-iner has noted that if Respondents'failure to furnish the data required herein were anunfair labor practice,"I should agree that the `impasse'of March 10 did not warrant thecompanies' action in instituting a wage cut; the 'impasse' would have been occasioned,at least in part, by the unfair labor practice." BOULEVARD STORAGE & MOVING CO., INC., ETC.:543Respondents' unlawful refusal to furnish financial' data and their-unlawful wage cut 7 Consequently, the striking employees are entitledto reinstatement upon application.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondents set forth above, occur-ring in connection with the operations of the Respondents, have a close,intimate, and subst antial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing- commerce and the, free flow of commerce.THE REMEDYWe have found that the Respondents have engaged in unfair laborpractices, but the General Counsel, with the Union's approval, hasrequested that a remedial order be issued only against RespondentUnited, as settlement agreements have been reached between the Unionand the other three Respondent companies. In the circumstancesherein, we shall honor -this request.Having found that Respondents refused to bargain with the Unionin violation of Section 8(a) (5) and (1) of the Act by refusing to fur-nish financial records as to their overall operations, and by unilaterallycutting-,wages, we shall order Respondent United, who is no longerengaged in group bargaining with the other employers, to supply suchinformation as to its operations, to restore the wage rates that existedprior to its unilateral action, and to make whole each of its employees,with interest at 6 percent per annum, for any loss of pay each may havesuffered as a result of the wage cut.Having also found that the striking employees are unfair labor prac-tice strikers, and as the record does not establish that the employeesof Respondent United have abandoned the strike or are unavailablefor reemployment, we shall order that Respondent United offer thestrikers reinstatement to their former or substantially equivalent posi-tions, upon application therefor, without prejudice to their seniorityor other rights and privileges, dismissing, if necessary, any employeeshired after May 14,1964, the day the strike started, to replace the strik-ing employees.strikers who are entitled to reinstatement for any loss of pay they maysuffer by reason of United's refusal, if any, to reinstate them, uponrequest, by, payment to each of them, of a sum of money equal to thatwhich he normally would have earned as wages, with interest at 6 per-cent per annum, during the period beginning 5 days after the date onwhich he applies for reinstatement and terminating on the date of'7The,Trial'Examiner found that"If either the wage reduction or the refusal to producethe books is held an unfair labor practice, the strikers are 'unfair labor practice strikers'as the strike was caused or prolonged by an unfair labor practice." 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited's offer of reinstatement,such lossto be computedin the mannerset forthinF. W. Woolworth Company,90 NLRB 289, and the inter-est to be computedin themannerset forth inIsis Plwmbing c0 HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning ofSection 2 (2) of the Act.2.The Union is a labor organization within the meaning of Section2 (5) of the Act.3.By refusing to bargain in good faith with the Union, the Respond-ents have engaged in unfair labor practices within the meaning of Sec-tion 8(a) (5) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, United Fire Proof Warehouse Co., Milwaukee, Wisconsin,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Chauffeurs, Teamsters RHelpers "General" Union Local 200, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, as theexclusive representative of its employees in the appropriate unit, byrefusing to furnish financial records dealing with its overall opera-tions, and by instituting unilateral changes in wages or other terms orconditions of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the aforesaid Union, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act, or to refrain from any orall of such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which it is found will effec-tuate the purposes of the Act :(a)Upon request, provide the Union with financial records pertain-ing to its overall operations. BOULEVARD STORAGE & MOVING CO., INC., ETC.545(b)Revoke the unilateral wage changes instituted on March 15,1964, and revert to the wage rates existing immediately prior thereto.(c)Make whole its employees for any loss of pay they may havesuffered by reason of the unilateral wage changes, in the manner setforth in this Decision and Order.(d)Upon application, offer to its striking employees immediateand full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privileges,and make them whole, if necessary, in the manner set forth in this Deci-sionand Order.(e)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(f)Preserve and, upon request, make available to the Board and itsagents,for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary or useful to determine the amount of back-pay due and the rights of reinstatement under the terms of this Order.(g)Post at its plant in Milwaukee, Wisconsin, copies of the attachednotice marked "Appendix." g Copies of said notice, to be furnished bythe Regional Director for Region 13, shall, after being duly signed bya representative of the Respondent, be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notice is not altered,defaced, or covered by any other material.(h)Notify the Regional Director for Region 13, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.MEMBERJENKINS,dissenting:I cannot agree that the Respondent's implementationof a 15-centwage cut on March 15, 1964, constituteda refusalto bargain in lightof Respondent's negotiations thereon inmeetingson January 22, Feb-ruary 7, 19, and March 2 and 10, 1964. I agree with the Trial Exam-iner's conclusion that an impasse had been reached at the March 10meetingbasedas it was onthe wide difference between the parties ontheir respective wage proposals, and the fact that the Federal mediatorinvolved had advised the employers that "he felt the entire situation8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decisionand Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order."789-730-66-vol. 152-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD-was hopeless," that they "were awfully far apart and probably couldn'tarrive at any solution to our problems," and that they had "reached astalemate."At the time the March 10 meeting disbanded, the partieshad made no arrangements to meet further. The Supreme Court hasrecently found a similar factual situation was an impasse.9Nor does the Respondent's failure to produce financial data about-the profitable portion of its operations, over-the-road-trucking, consti-tute a refusal to bargain.As the Trial Examiner succinctly stated :But the Union has no inherent right to such records. If for exam-ple, an employer grounds his refusal to give an increase on a sheerreluctance to pay employees more money, the Union cannot compelhim to produce his books to- support its contention that he canafford to pay more. So here, the companies' position that becauseof local moving competition they wanted to reduce labor costs mayhave beena non sequitur,in .the sense that it was an insufficientreason for a wage cut, but it did not entitle the Union to examineany general records of profitability, except only those relating tolocal moving costs, and those the Company substantially disclosed.Secondly, the companies and the Union-were in the process of work-ing out some means of producing the records when the Union struckand at this point the matter was abandoned. The overall context of-this case clearly establishes that the parties, who had for years previ-ously been involved in strike disputes over wages, were in substantial-disagreement over wage proposals and the strike which resulted was-simply an economic strike.I would, therefore, affirm the Trial Examiner's dismissal of the.complaint.O Local 374, International Brotherhood of Boilermakers, etc. (American ShipbuildingCompany) v. N.L.R.B.,380 U.S. 300, in which the Supreme Court found an impasse when"after extended negotiations, the parties separated, without having resolved substantialdifferences on the central issues dividing them and without having specific plans for fur-ther attempts to resolve them-a situation which the Trial Examiner found was an-impasse "In connection with the wage increase, compareN.L.R B. v. Crompton-Highland Mills,Inc.,337 U.S. 217, andN.L.R B v. Benne Katz, d/b/a Williamsburg Steel Products Co.,369 U.S. 736See alsoEmpire Terminal Warehouse Company,,151 NLRB 1359APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relationsi3oard, and, in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Chauffeurs,Teamsters & Helpers "General" Union Local 200, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help- BOULEVARD STORAGE & MOVING CO., INC., ETC.547ers of America,as the exclusive bargaining representative of ouremployees by refusing to provide it with financial records pertain-ing to our overall operations,or by instituting unilateral changesin wages or other terms or conditions of employment.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the right toself-organization,to form labor organizations,to join or assist theaforesaid Union or any other labor organization,to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment,as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, upon request, furnish to the Union financial recordspertaining to our overall operations.WE WILL revoke the unilateral wage changes instituted onMarch 15, 1964, revert to the wage rates existing immediatelyprior thereto,and make whole our employees for any loss of paythey may have suffered by reason of the wage cut.WE WILL offer to all strikers,upon their application,immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any employees hired afterMay 14, 1964.UNITED FIREPROOF WAREHOUSE CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We Will notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 744 Northern Fourth Street,Milwaukee,Wisconsin,TelephoneNo. 272-8600,if they have any question concerning this notice or com-pliance with its provisions. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, heard before Frederick U. Reel in Milwaukee, Wisconsin, on Septem-ber 30 and October 1, 1964,1 following a charge filed March 24 and a complaintissued June 5, presents primarily the question whether the employers' reduction ofthe Act because the impasse followed the failure of the employers to produce certainwage rates following an impasse in bargaining violated Section 8(a)(5) and (1) ofthe act because the impasse followed the failure of the employees to produce certainsubstantiating data requested by the Union.At the outset of the hearing counsel for the Charging Party moved to withdrawthe charge against all the named Respondents except United Fireproof WarehouseCo.This motion was opposed not only by General Counsel but also by counsel forRespondents, and I therefore denied it.General Counsel stated, however, that no,reliefwas being sought against any Respondent except United.Upon the entire record in this proceeding, including my observation of thedemeanor of the witnesses, and after due consideration of the briefs filed by GeneralCounsel and Respondents, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS AND THE LABOR ORGANIZATION INVOLVEDBoulevard Storage & Moving Co., Inc. (herein called Boulevard), Irving KirschCorporation (herein called Kirsch), United Fire Proof Warehouse Co. (hereincalledUnited), and Walsh Packing & Storage Co. (herein called Walsh) are Wis-consin corporations engaged at Miuwaukee in storing and moving household furni-ture and other goods, Boulevard, Kirsch, and United each receives annual revenuesin excess of $50,000 from the transportation of household furniture and other goodsfrom Milwaukee directly to places outside the State. Those three companies aretherefore engaged in commerce within the meaning of Section 2(6) and (7) of theAct.Since, as appears below, Walsh was associated with them, at least at the timeof the events here in question, in a single multiemployer bargaining group, Walshwas engaged in an activity affecting commerce within the meaning of those sections.The Charging Party, herein called the Union, is a labor organization which at leastsince 1955 has been the statutory bargaining representative for the drivers, helpers,packers, and warehousemen employed by Boulevard, Kirsch, United, and Walsh.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-bargaining history prior to1964Since at least as far back as 1955 the Union has been the bargaining representa-tive of the employees of a number of Milwaukee furniture moving companies, butthere are also a number of companies in the same industry and locality at which theemployees are not represented by a labor organization. In 1955, following a strike,theUnion executed a single 3-year contract with the more than 20 moving firmswhose employees it then represented. In 1958, after bargaining and after a strikeat each of the companies involved, the Union executed separate but identical 3-yearagreements with some 12 to 15 companies, including the 4 named as Respondentsin this proceeding.The 1958 agreements, although identical to each other, wereexecuted on different dates, as first one company and then another would reachagreement with the Union on the terms eventually common to all. In 1961 thenumber of negotiating employers was further reduced, but it continued to include,inter cilia,the four here involved, who bargained as a group through a single repre-sentative (Attorney Wiedemann), and who at that time (and without a strike) signedseparate but identical 3-year agreements with the Union due to expire February 29,1964.In late December 1963 the Union wrote each of the companies with whom it hada contract, including the four named in this proceeding, stating that it desired tomake changes in the contract, enclosing a list of proposed changes, and requestingthat the Company suggest a meeting date. The four companies here involved againagreed among themselves to bargain as a group, prepared a countrproposal, andarranged with the Union for a meeting at the Union's offices on January 22, 1964.'Except where otherwise noted, all dates herein referto the year 1964. BOULEVARD STORAGE & MOVING CO., INC., ETC.549B. The bargaining to an "impasse," and the March 15 wage cutThe January 22 meeting was devoted primarily to a discussion of the employers',complaint that their nonunion competitors in the local moving business were oper-ating at much lower labor costs and presented a serious problem to the industry.2They urged the Union to organize the unorganized, stating that in view of theincreasein nonunion companies, a wage increase could not be granted, and a wagedecrease would probably be advisable.The employers expressed the view thattheir labor costs in local moving were so high that their local moving business "wasbeing subsidized by the rest of [their] business ...."Union President Lane repliedthat cartage labor cost per revenue dollar was between 50 and 51 percent, and hebelieved the labor costs of this group to be approximately the same.The employersresponded that they believed otherwise but would check into it further.The next bargaining meeting was held at the union office on February 7. Eitherat that meeting, or at the meeting of January 22, the employers presented theircounterproposal, which called,inter alia,for a 19-cent per hour reduction in wages,as contrasted with the 50-cent increase proposed by the Union.At the February 7meeting the employers advised the Union that the labor cost on local moving was 71percent of the revenue dollar, a figure derived by dividing the charge to the customer($4.50 per man-hour)intothe labor cost ($2.64 per hour wage rate plus $.58 perhour cost of fringe benefits).The employers further advised the Union at this meet-ing that an industry publication showed that the average general overhead cost inthe industry was 29 6 percent of the revenue dollar.These figures, the employersstated, established that they were making no profit out of the local moving aspect oftheir business.They expressly stated that they were not expressing a view as tothe overall profitor lossof their operations.According to the testimony of Henry Kucera, the Union's chief negotiator, heasked the employers on February 7, as well as at subsequent meetings on February 19and March 10, to let the Union examine the financial records of any one of thecompanies "to show the financial plight of the company," and the employers' spokes-man replied that they would not do this and the Union "would have to take theirword for it."Company witnesses denied that their spokesman ever resorted to thephrase just quoted.As they remembered the matter, whenever Kucera asked tosee the books, the response was that all the employers were discussing were the costsof local moving, that their overall financial position was notin issue, andthat theirbooks would therefore shed no light on the issue.Company witnesses also did notcorroborate Kucera's claim that he mentioned looking at the books on the threedates mentioned above, but agreed that he mentioned it at the February 7 meeting,and one of their number testified to Kucera's bringing up the subject on "one or twooccasions."General Counsel called no witnesses to corroborate Kucera althoughother union representatives had attended the bargainingsessions.Relying on thatcircumstance as well as on the demeanor of the witnesses and what I regard as theinherent probabilities, I find that Kucera at the February 7 meeting, and again atone othersessionprior to March 15, made some reference to the Union's desire toexamine the companies' records, but that the response to those requests was couchedin terms of the books' not shedding light on theissuesrather thanin termsof "tak-ing the employers' word for it."The February 7 meeting was devoted to the problems of labor cost and the needfor organizing the other moving companies.The parties next met on February 19;this and subsequent meetings through May 21 were held at the office of the FederalMediation and Conciliation Service. In these meetings the parties spent part of thetime in face-to-face negotiations and part of the time meeting separately with afederalmediator.The opponents stated their respective positions to the mediator,on February 19, the Union contending that wage cuts would not help them to organ-ize the unorganized workers, and noting that the 3 largest companies (all but Walsh)were engaged primarily in over-the-road hauling so that local moving competitionwas not a serious factor.3At a second meeting with the mediator on March 2 theUnion presented new demands, substantially reduced from those stated in their origi-nal proposal, e.g., a wage increase of 15 cents, not 50 cents, an hour.A critical session was held on March 10Firstmeeting face-to-face the partiesreiterated their conflicting positions as to the wage picture.The parties then metseparately with the mediator, who reported that they were far apart and probablyS The recordindicates that there are over 70 moving companies in Milwaukee, that over20 were unionizedin 1953, and that that figure had shrunk to 7 by 1964.3 The record indicates that Walsh derives 50 percent of its revenue from local moving,and that Boulevard derives about 25 percent of its rei enue from that source 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not reach amicable agreement.The employers offered to reduce their pro-jected wage cut from 19 cents to 15 cents an hour. This information, given to themediator, was relayed by him to the Union; the Union's copy of the original pro-posal, introduced in evidence, contains a notation in ink of the rates proposed onMarch 10 which is prefaced by the notation "thru Kurtz" (the mediator). The pro-posal of a 15-cent cut was not acceptable to the Union, which continued to insiston a wage increase.The employers, upon being so advised, caucused again anddetermined to institute the 15-cent cut on March 15.The parties again met face-to-face, and the employers' spokesman informed the Union that the wage cut wouldtake effect March 15, the following Sunday.The Union retorted that this was agood means of forcing a strike, and the meeting ended.Wages of all employees(including those not engaged in local moving operations) were cut 15 cents per houreffective the following week.C. Subsequent bargaining sessions; the Union's formal demand forcorporate records; the strike and its partialsettlementThe parties met again at the mediator's office on April 7, a meeting at which theemployers presented a proposed new health insurance and welfare plan which theUnion said it would study.At this meeting union counsel, who had not attendedthe previous bargainingsessions,asked the employers to let a union auditor exam-ine their books including their sales earnings, costs, and whatever might have abearing on their position.This request was repeated in a letter dated April 8 fromKucera to the employers' counsel.The reply, dated April 14, restated the employers'position that with respect to local moving their labor cost under the recent contracthad been over 71 percent of the revenue dollar, that the national average generaloverhead was 29.6 percent of the revenue dollar, that in their judgment any signifi-cantincreasein their rate to customers was out of the question because of the extentof nonunion competition in the local moving industry, and that none of these mat-ters required an audit of the companies' books for verification.At the next meeting held April 23 the Union stated that it did not consider theproposedinsuranceplan a satisfactory substitute for the plan existing under theprevious contract, and offered to supply a written analysis of its objections.Union,counselthen repeated the demand for corporate records, particularly those pertain-ing to sales,costs, andearnings.The employers raised a question of confidentialitywith respect to each other's records, and the Union indicated that it could work outsome means of takingeach company individually and preserving the confidentiality ofthe data.Although the April 23 meeting ended with the mutual understanding that theparties would meet again, the Union went on strike against all four companies onMay 14.4 On May 25 the parties met again and the employers offered to reinstatethe wage rateexistingunder the expired contract, but the Union continued to press,for a wage increase.A few days later the Union reached a settlement with IrvingKirsch Corporation, the terms including retroactive restoration of the 15-cent wagecut, and a 20-cent increase spread over the next 3 years. Shortly thereafter, early inJuly; the three remaining employers dissolved their agreement to act as a group, andpromptly thereafter two of them settled with the Union on the same terms acceptedby Kirsch.The remaining employer, United, is the employeragainstwhom relief issought in this proceeding.D. Concluding findingsIn his brief,as inthe complaint and throughout the proceeding, General Counselalleges two violations of the employers' bargaining obligation: a "unilateral" wagechange on March 15, and a refusal to produce corporate books and records to sub-stantiate positions taken in bargainingFor reasons indicated below, I sustain theemployers'positionson both counts.1.The wage cut:General Counsel contends that when an employer proposes awage cut toa union, andthereafter effectuatesa lesserwage cut never offered to theunion,his unilateral action isviolative of his bargaining obligation, just as the uni-lateral effectuation of an increase larger than that offered the union would violatethe Act. I am inclined to agree with General Counsel that unilateral action which* The employees had authorized the strike at a meeting on May 3, when the employees"were up in the air" about the wage cut, and when the union bargaining committeereported its failure to obtain access to corporate recordsIf either the wage reductionor the refusal to produce the books is held an unfair labor practice, the strikers are"unfair labor practice strikers" as the strike was caused or prolonged by an unfair laborpractice. BOULEVARD STORAGE & MOVING CO., INC., ETC.551gives the employees more advantageous terms than those offered the union tends, atleast in theory, to undermine collective bargaining just as much when the "advan-tage" is a lesser cut as when it is a bigger increaseAs applied in this case, however,I cannot find that the action was "unlateral" in the sense of never being offered, foras I read this record, the "offer" of a 15-cent, rather than a 19-cent, cut was madeto the Union and rejected by `it, before the employers announced that they wouldinstitute it.To be sure, the "offer" of the 15-cent reduction, its rejection, and theannouncement that it would be instituted all occurred at the same bargaining ses-sion, and followed each other in rapid order.On the other hand the Union's con-tinued demand for a wage increase (eventually modified some weeks later to anincrease spread over 3 years) leaves no room for doubt that any longer considera-tion of the acceptability of the 15-cent cut would have been pure window dressing.Cases of this nature cannot be decided as if they were abstract mathematical propo-sitions; the result here might well be different if the wage cut offered at the lastconference and immediately effectuated had differed more substantially from thatoriginally rejected by the UnionGeneral Counsel also contends that no impasse had been reached at the time ofthe change in wage rates.To be sure the parties had met only five times when thewage cut was announced, and further meetings were contemplated. But the federalmediator had advised the employers that "he felt the entire situation was hopeless,"that they "were awfully far apart and probably couldn't arrive at any solution to ourproblems," and that they had "reached a stalemate." In the light of his statements,and in view of the gulf separating the parties with respect to wage rates (one insist-ing on increases and the other on decreases), I find that an impasse had been reachedat the March 10 meeting when the wage cut was announced.Finally, General Counsel urges that the "impasse" was not the result of bona fidecollective bargaining, as in his view the companies were in default of their obliga-tion to produce the data substantiating their position in the bargaining.This, ofcourse, leads us directly to the second prong of General Counsel's basic attack-thealleged violation inherent in the companies' failure to produce such data. If thisposition of General Counsel should be sustained, I should agree that the "impasse"ofMarch 10 did not warrant the companies' action in instituting a wage cut; the"impasse" would have been occasioned, at least in part, by the unfair labor practice.IndustrialUnion, of Marine and Shipbuilding Workers (Bethlehem Steel Co.) v.N.L.R B.,320 F. 2d 615, 621 (C.A. 3). But, as shown below, I do not find that thefailure to produce corporate books and records prior to March 10 (or even there-after) violated the statutory bargaining obligation.2.Failure to produce data.The law is well settled that where an employer in thecourse of collective bargaining pleads financial inability to grant a wage increase, hisstatutory obligation to bargain in good faith embraces a requirement that he pro-duce, at the union's request, the relevant books and records on which he relies forhis claim of inability.N.L.R.B. v. Truitt Mfg. Co,351 U.S. 149. InCincinnatiCordage and Paper Company,141 NLRB 72, 77, the Board sustained my view thatthe principles ofTruittrequire that same result where an employer contends thathe could not grant a wage increase and "stay competitive."The same result wouldfollow in cases where the employer's position is that he is compelled to decreasewages.But these general principles, although relevant here, are not dispositive ofthis case, for each case in this area necessarilyturns on itspeculiar facts.SeeTruitt,supra,at 153-154, and compareThe Celotex Corporation,146 NLRB48, Tennes-see Coal & Iron Division, United States Steel Corporation,122 NLRB 1519, andPine Industrial Relations Committee,118 NLRB 1055, afd.sub nom. InternationalWoodworkers of America, Local Unions 6-7, and 6-122, et al.,263 F. 2d 483(C.A.D.C.).In the instant case, the employers did not claim financial inability to grant a wageincrease, or even that they could not grant an increase and "stay competitive."Whatthey claimed was that their labor cost for local moving was too high a percentage ofthe revenue for local movingThe employers freely proffered the "data" upon whichthis analysis rested-their billing rates and their wage costs.The latter amounted to71 percent of the former, a figure the employers regarded as excessive. In additionthe employers mentioned an "overhead" cost of 29.6 percent of the revenue dollar.This figure they admittedly took from an industry publication, and the factors intheir individual cases might well have varied from each other and from thatnationalnorm.In essence,however, theirpositionwas that the laborcost for local movingwas so high as to render that aspect of theirbusinessunprofitable, and they believedthe pressure of nonunion competitors preventedan increasein the rateto customers.Faced with these contentions,the union representative,Kucera,made occasionaldesultoryreferences to examination of company records "to bear out their conten- 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion that they were financially in trouble."This, of course, was not theircontention,and beyond these vague references to company records,5 the Union did not pursuethe matteruntilKucera's letter of April 8.In my judgment, the employers' failure to produce books and recordswas not afactor contributing to theimpasse inbargaining.The employers stated, and theUnion was aware of, the facts underlying the employers' claim that their local mov-ing operations were not profitable and that nonunion competition rendered a priceincrease inadvisable.This is not to say that the employers' position was funda-mentally sound. It may well be that the high labor cost of local moving was not asound excuse for cutting wages, as the overall profitability of the business might wellwarrant operating a necessary part of it at marginal conditions.But the Companiesclaimed only that the labor costs for local moving were so excessive as to makethatoperation unprofitable, and they produced the data on which they relied for thatnarrow claim: It would be the merest quibble to state that their individual over-heads might have varied somewhat from the claimed national average of 29.6 per-cent, for producing such data, if it existed, would not basically have affected theirclaim that the 71 percent labor cost was out-of-line, particularly in the light ofnonunion competition which they believed rendered inadvisable an attemptto raiseprices.The counterarguments of General Counsel are of considerable weight.Anemployer who, particularly in an era ofrisinglabor and other costs, presses for andinstitutesa wage cut may reasonably be expected to produce the data on which herelies to justify his action, and the data should reflect the state of his entire businessand not merely of one integral department thereof.This wouldseemparticularlythe case when his wage cut affects all employees, and not merely those in the mar-ginaldepartment.Also, when a union is asked to accept a wage cut, it is surelyreasonable to produce the data through which the union can determine whether toresist or accept a cut, and if the latter, in what amount. But the short answer is thatthe employers in this case claimed only that their local moving, considered sepa-rately, was unprofitable.The Union could well argue that this fact did not warranta wage reduction, and that full analysis of company records would support theUnion's position.But the Union has no inherent right to such records. If, forexample, an employer grounds his refusal to give an increase on a sheer reluctanceto pay employees more money, the Union cannot compel him to produce his booksto support its contention that he can afford to pay more. So here, the companies'position that because of local moving competition they wanted to reduce labor costsmay have beena non sequitur,in the sense that it was an insufficient reason for awage cut, but it did not entitle the Union to examine any general records of profita-bility, except only those relating to local moving costs, and those the Companiessubstantially disclosed.The basic impression derived from this record is that both the Union and theCompanies were engaged from the outset in a bitter economic struggle which couldonly eventuate, as it had repeatedly in the past, in a testing of economic strengththrough a strike.The federal mediator obviously came to the same conclusion. Inthe course of their struggle, each side sought to invoke the Board's aid; the Unionfiled the charge in this proceeding (neither the original charge on March 24 nor theamended charge of April 27 so much as mentioned a failure to give data), and theCompanies filed a charge on June 4, since dismissed, alleging that the Union hadviolated Section 8(b)(3) by bargaining separately with one member of a multi-employer unit.The statute, of course, is equally operative whether the parties arefar apart and headed toward a strike or are close together and trying to avoid con-flict.But this rcord furnishes considerable support for the concluding statement inRespondent's brief: "A showing of the books, quite obviously, was as far from beinga material matter in these negotiations as anything could possibly be." G6Kucera testified that he was not sure that he named any records but that the dis-cussion had centered around the Companies' costs and earnings, and he was "sure weasked for the records that would establish their financial plight"OAssuming,arguendo,that the Union's written request for data on April 8 and itsrenewal of this request at the April 23 meeting stand on a stronger footing than Kucrea'searlier forays in this area, the record establishes that the Companies and the Union werein the process of working out somemeansof producing the records when the Union struck.At this juncture the matter was abandoned, just as the Union abandoned its undertakingto supply an analysis of its objections to the Companies' proposed insurance planThiscase, inshort, does not turn on the events following the March 15 wage reduction buton whether prior to the impasse that culminated in that action the Union had demanded,and the Companies had refused, data to which the Union was entitled under theTruittMfgCo , case,supra KAMINSKI BROTHERS,INC.553CONCLUSION OF LAWRespondents have engaged in no conductviolative of Section 8(a)(5) and (1) ofthe Act.RECOMMENDED ORDERThe complaint should be, and herebyis,dismissed.Local Union No.542-A, -B, -C, International Union of OperatingEngineers,AFL-CIO [Kaminski Brothers,Inc.]andDistrict 50,United Mine Workers of America.Case No. 4-CP-69.May 12,1965DECISION AND ORDEROn a charge filed March 24,1964, by District 50, United Mine Work-ers of America (referred to herein as District 50), the General Coun-sel forthe National Labor Relations Board by the Regional Directorfor Region 4 issued a complaint and notice of hearing on May 11,1964, against Local Union No. 542-A,-B,-C, International Union ofOperating Engineers, AFL-CIO, herein referred to as Respondentor Local 542, alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaningof Section 8(b) (7) (C) of the National Labor Relations Act, asamended.Copies of the complaint and notice of hearing were there-after duly served upon the Respondent.The Respondent filed itsanswer on May 26, 1964.A hearing was held on June 17, 1964. Thereafter, on January 29,1965, Respondent, District 50, and the General Counsel of the Boardentered into a stipulation in which the parties agreed that the formalpapers, the exhibits, and the transcript of testimony in the matterbefore the United States District Court for the Middle District ofPennsylvania, entitled "Bernard Samoff, Regional Director for theFourth Region of the National Labor Relations Board, Petitioner, andLocal Union No.>542-A,-B,-C, International Union. of Operating'En-gineers, AFL-CIO, Respondent," Civil No. 8460, together with briefsfiled with Trial Examiner, shall constitute the entire record in thecase.The parties waived the making of findings of fact and conclu-sions of law by a Trial Examiner and the issuance of a Trial Exam-iner's Decision and submitted the case to the Board for decision.By an order dated February 4, 1965, the Board ordered that thestipulation be approved and made a part of the record herein, and fur-ther ordered the proceeding transferred to and continued before theBoard for the purpose of making findings of fact and conclusions oflaw, and for the issuance of a Decision and Order.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].152 NLRB No. 54.